Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/28/18. As directed by the amendment, claims 1, 3, 5-11 have been amended, claims 2, 4, and 12-13 have been canceled, and claims 14-17 have been added. Thus, claims 1, 3, 5-11, and 14-17 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Figures 1, 3, and 7 are objected to for having blank boxes.  The drawings should be provided with suitable descriptive labels to avoid undue reliance upon the specification. See 37 CFR 1.84(n)(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3, 5-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (5,807,287) in view of Hasegawa (4,748,972).
	Regarding claim 1, Cheng discloses a method for activating motors of a massage device provided in a seat (Fig. 2, vibration generators 2; Col. 2, ln. 4-6, discloses that the device may be incorporated into a seat), comprising activating motors of the seat massage device via a control unit (Fig. 2, controller 5) based on an acoustic entertainment signal (Figs. 1-2, signal line 41 delivers acoustic entertainment signals), wherein the acoustic entertainment signal is based on a musical piece and the activation of the motors is performed to a beat and to a rhythm of the musical piece 
	Cheng does not disclose the seat as a vehicle seat, or that the motors comprise a pair of first and second motors that are alternately activated to a beat and to a rhythm of the musical piece.
	However, Hasegawa teaches a massaging device in a vehicle seat comprising a first and second motor that are activated as a pair (Figs. 6-8, motors 4 are a pair within massaging device “B” that is located within a vehicle seat), wherein the activation of the motors of the pair is performed alternately (Col. 4, ln. 64 - col. 5, ln. 15 discloses that the motors 4 may be alternately actuated, which increases the service life of the seat.  This passage states that the motors 4 may be actuated alternately, concurrently, or actuated separate from each other while using a switch to choose between the two motors.  The rejection is relying upon actuating the two motors “alternately,” meaning the two motors 4 take turns actuating during operation of the massaging device “B”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the vibration generators 2 of Cheng to be a pair of motors that are alternately activated as taught by Hasegawa in order to prolong the service life of the vibration generators. The resulting device and method would have each vibration generator 2 depicted in Fig. 2 of Cheng having two motors that would alternately actuate on each successive beat.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Regarding claim 3, the modified method of Cheng has the activation of the first and second motors alternating with every beat of the musical piece or the rhythm (Cheng, col. 2, ln. 58-63, discloses actuation in accordance with the rhythm.  Additionally, Hasegawa, col. 4, ln. 64-67, discloses alternately actuating the pair of motors, whereby the modified device would alternate the activation of the motors with the rhythm of the music).
	Regarding claim 5, the modified method of Cheng has alternately activating a second pair of third and fourth motors of the seat massage device, via the control unit, based on the acoustic entertainment signal (Cheng, Fig. 2, depicts 6 vibration generators 2, whereby each of these vibration generators would be a pair of motors as modified by Hasegawa), wherein the activation of the third and fourth motors is performed alternately to a beat and to a rhythm of the musical piece (Cheng, col. 2, ln. 60-63, discloses that the vibration generators 2 all actuate to the tempo and rhythm of the music, whereby the modified device would alternate the motor pair in each vibration generator 2 to the tempo and rhythm of the music).
	Regarding claim 6, the modified method of Cheng has the motors as alternately activated such that alternation of the first and second motors is undetectable by a user (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to a shared structure, whereby the passenger would not be able to detect which motor is actuated as implemented in the modified device).


Cheng does not disclose the seat as a vehicle seat, or that the motors comprise a pair of first and second motors that are alternately activated to a beat and to a rhythm of the musical piece.
	However, Hasegawa teaches a massaging device in a vehicle seat comprising a first and second motor that are activated as a pair (Figs. 6-8, motors 4 are a pair within massaging device “B” that is located within a vehicle seat), wherein the activation of the motors of the pair is performed alternately (Col. 4, ln. 64 - col. 5, ln. 15 discloses that the motors 4 may be alternately actuated, which increases the service life of the seat.  This passage states that the motors 4 may be actuated alternately, concurrently, or actuated separate from each other while using a switch to choose between the two motors.  The rejection is relying upon actuating the two motors “alternately,” meaning the two motors 4 take turns actuating during operation of the massaging device “B”).

	Regarding claim 8, Cheng discloses a seat arrangement (Cheng, Fig. 1) comprising a seat (Fig. 1, massage apparatus 1; col. 2, ln. 6, discloses that the apparatus can be a seat); a massage device disposed within the seat and including motors (Fig. 2, vibration generators 2 are disposed within the seat); and a control unit programmed to activate the motors based on an acoustic entertainment signal (Figs. 1-2, signal line 41 delivers acoustic entertainment signals to the controller 5), wherein the acoustic entertainment signal is based on a musical piece and the activation of the motors is performed to a beat and to a rhythm of the musical piece (Col. 2, ln. 58-63, discloses the audio signal as a music signal and the vibration generators 2 are actuated by the controller 5 in accordance with the tempo (i.e. “beat”) and rhythm of the music).
Cheng does not disclose the seat as a vehicle seat, or that the motors comprise a pair of first and second motors that are alternately activated to a beat and to a rhythm of the musical piece.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the vibration generators 2 of Cheng to be a pair of motors that are alternately activated as taught by Hasegawa in order to prolong the service life of the vibration generators. The resulting device and method would have each vibration generator 2 depicted in Fig. 2 of Cheng having two motors that would alternately actuate on each successive beat.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the modified massage system of Cheng in a vehicle seat as taught by Hasegawa in order to help a user relax while driving.
	Regarding claim 9, the modified device of Cheng has the massage device further including a second pair of third and fourth motors configured for alternating activation of each other ( Cheng, Fig. 2, depicts 6 vibration generators 2, whereby each of these vibration generators would be a pair of motors as modified by Hasegawa), and wherein the control unit is further programmed to alternately activate the third and fourth motors 
	Regarding claim 10, the modified method of Cheng has the alternating activation of the first and second motors as undetectable to the user in the context of the acoustic entertainment signal (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to a shared structure, whereby the passenger would not be able to detect which motor is actuated).
	Regarding claim 11, the modified method of Cheng has the motors as activated alternately such that the alternation of the first and second motors is imperceptible to the user (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to a shared structure, whereby the passenger would not be able to detect which motor is actuated).
	Regarding claim 14, the modified device of Cheng has the alternating activation of the first and second motors as imperceptible to the user in the context of the entertainment signal (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to a shared structure, whereby the passenger would not be able to detect which motor is actuated).
	Regarding claim 15, the modified device of Cheng has the alternating activation of the third and fourth motors as imperceptible to the user in the context of the entertainment signal (Hasegawa, Figs. 6-8, vibrations of the motors 4 are transferred to 
	Regarding claim 16, the modified method of Cheng has the first and second motors of said pair are located directly adjacent to one another (Hasegawa, Fig. 7a depicts motors 4 as located directly adjacent to one another).
	Regarding claim 17, the modified device of Cheng has the first and second motors of said pair are located directly adjacent to one another (Hasegawa, Fig. 7a depicts motors 4 as located directly adjacent to one another).
Response to Arguments
7.	Applicant’s arguments filed 10/08/21 on Pages 9-10 with respect to claim 1 and regarding the combination of Cheng and Hasegawa not rendering obvious that the activation of the first and second motors of the pair of motors is performed alternately to a beat and to a rhythm of the musical piece have been considered, but are not persuasive.  The applicant first argues that the motors 4 of the pair at Hasegawa are not “equivalent” since one motor is only supposed to compensate for some kind of failure of the other motor. The examiner disagrees, as Hasegawa teaches that the pair of motors are “alternately” activated (see col. 4, ln. 66-67) while saying nothing about alternating only when some type of failure takes place.  The applicant next argues that Hasegawa does not intend “true alternating control” of the two motors of the pair of motors.  The examiner disagrees and takes the term “alternately actuated” to mean that the motors take turns alternating their actuation during operation of the massage device.  The use of the term “alternately” in Hasegawa is taken at its standard definition.  Finally, the applicant argues that transferring the teaching of Hasegawa would only result in a more 
8.	Applicant’s arguments filed 10/08/21 on Page 10 with respect to claim 1 and regarding the combination of Cheng and Hasegawa not rendering obvious performing alternate activation of the first and second motors to a beat and to a rhythm of the musical piece have been considered, but are not persuasive.  The primary reference of Cheng teaches activating its motors to the beat and to the rhythm of the musical piece (see col. 2, ln. 58-63), while the secondary reference of Hasegawa teaches activating a pair of massage motors in an alternating fashion (see col. 4, ln. 66-67).  Thus, a modified device of Cheng would actuate a motor of each pair of motors to the beat and to the rhythm of the musical piece, wherein which motor of the pair gets actuated alternates on each successive beat. The rejection is maintained.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785